DETAILED ACTION
This action is in response to the amendment filed 3/1/2022.
Claims 1-20 are currently pending.
This application is a 371 filing of PCT/EP2018/055450, filed 3/6/2018, which in term claims benefit to EPO EP17159624.0, filed 3/7/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 



Response to Arguments
Applicant’s arguments, see pages 3 and 4 of amendment, filed 3/1/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 as being unpatentable over Givens in view of Ciudad have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reddy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens et al. (US 2002/0165466), hereinafter Givens, in view of Reddy et al. (US 2008/0165080), hereinafter Reddy, in view of Ciudad et al. (US 2008/0034038), hereinafter Ciudad.

As per claim 1, Givens teaches the following:
an audiological test system for audiological testing, (see abstract, “diagnostic hearing tests”), of a patient situated at a test location, (see Fig. 2B, 20s), comprising: 
a computerized device comprising: 
a processor, (see paragraph [0025]); and 
a memory unit comprising a user interface application executable by the processor, (see paragraph [0051], “computer-readable memory”), the user interface application comprising:
an input module configured to receive an input from the operator.  See paragraph [0058] and Fig. 2A, where administrator device is a personal computer; and 
a first display screen directly connected to the computerized device for monitoring of the audiological test system and that is positioned outside a viewing field of the patient when the patient is situated at the test location.  As Givens shows in Fig. 2B, Test Administration Site 175 has a display and is located remotely from Patient Site 75, 
a second display screen directly connected to the computerized device positioned within the viewing field of the patient when the patient is situated at the test location.  See Fig. 2B, Patient Site 75, with corresponding display.
While Givens shows in Fig. 2A that patient display 50 is “connected” to the administrative personal computer 175, Givens does not explicitly teach of the first and second display screens being connected “directly”.  Furthermore, Givens in view of Ciudad does not explicitly teach of a display management module configured to control display of information based on input from the input module.  In a similar field of endeavor, Reddy teaches of a display method where information is presented on two separate displays (see abstract).  As Reddy shows in Fig. 4, two displays are controlled via master module 1 and slave module 2, where both displays operate off a single input signal, thus are “directly” connected to a single computer.  Reddy further teaches the following:
a display management module configured to control the display of information of the audioloqical test on the first display screen and the second display screen based on the input from the input module.  As Reddy further shows in the circuit of Fig. 4, slave LCD module 2 is dependent upon a slave power switch, which may switch on and off the slave display screen.
a first switch located at the first display screen and adapted for control of the second display screen in such a way that predetermined information relating to operation of the audiological test system is not displayed on the second display screen upon activation of the first switch.  As Reddy teaches in paragraph [0023], and corresponding Fig. 3a, a button may be utilized to selectively switch-off the second display 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the two display systems of Givens to be the two sided display system of Reddy.  One of ordinary skill would have been motivated to have made such modification because as Reddy teaches in paragraph [0006], such two sided displays benefit users in the exchange of information when the users are across from one another.  Givens suggests the use of only local devices in paragraph [0058], where a client device may be connected to an administrator device.
As Givens shows in Fig. 9, the administration (first display screen) and local site (second display screen) are linked at step 220, whereupon tests are transmitted from the administration site to the local site and results transmitted from the local site to the administration site.  However, Givens in view of Reddy does not explicitly teach of two switches, located at each spot, utilized to display/hide screen information at the local site.  Ciudad teaches of a method of sharing a screen between a sending user and a receiving user (see abstract).  Ciudad further teaches the following: 
d. a second switch located at the second display screen and adapted for control of the second display screen in such a way that the predetermined information relating to operation of the audiological test system is displayed on the second display screen upon activation of the second switch.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens in view of Reddy with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.
The examiner would like to note, for clarity, Givens is interpreted as teaching an audiological test being performed between an administrator display and patient display.  Reddy is cited as teaching that the two displays may be operated via a single computer, where the administrator display comprises a control to activate/deactivate the patient display.  Ciudad teaches that the control to present/halt presentation of information may be present on either display.

Regarding claim 2, modified Givens teaches the system of claim 1 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
the second switch is adapted for control of the second display screen in such a way that the predetermined information relating to operation of the audiological test system is alternatingly displayed and not displayed on the second display screen upon activation of the second switch.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, toggle icon 610 may be selected to switch from remote content to local content and back to remote content, where the arrow of icon 610 is displaying in an “alternating” fashion to distinguish which display is being viewed, e.g. right for local, left for remote.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 3, modified Givens teaches the system of claim 1 or 2 as described above.  Givens further teaches the following:
the first display screen is a first touch screen.  See paragraph [0083], a user at the test administration site 10 by, for example, clicking on, touching…..

Regarding claim 4, modified Givens teaches the system of claim 3 as described above.  Givens in view of Ciudad further teaches the following:
the first switch is constituted by a specific touch sensitive area of the first touch screen.  Givens teaches in paragraph [0083], that a user at the test administration site may select controls through touching.  Ciudad teaches in paragraph [0040], and corresponding Fig. 5, a terminate request icon 502 may be selected.  Therefore, upon the modification of Givens in view of Ciudad, the icon of Ciudad may be selected through the touch of Givens.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 5, modified Givens teaches the system of any of claims 1-4 as described above.  Givens further teaches the following:
wherein the second display screen is a second touch screen.  See paragraph [0019], “touching a screen”.

Regarding claim 6, modified Givens teaches the system of claim 5 as described above.  Givens in view of Ciudad further teaches the following:
the second switch is constituted by a specific touch sensitive area of the second touch screen.  As Givens teaches in paragraph [0019], the patient may make selections via touch.  Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610.  Therefore, upon the modification of Givens in view of Ciudad, the icon of Ciudad may be selected through the touch of Givens.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

As per claim 8, Givens teaches the following:
an audiological test system comprising a user interface, (see abstract), comprising: 
a first display screen configured to display information of an audiological test to an operator, the first display screen positioned such that a patient cannot view the information displayed thereon.  As Givens shows in Fig. 2B, Test Administration Site 175 has a display and is located remotely from Patient Site 75; 
a second display screen configured and positioned to display information of the audiological test to the patient.  See Fig. 2B, Patent Site 75, with corresponding display;  
a user interface server directly connected to each of the first display screen and the second display screen, the user interface server residing on a central computer having a processor installed with a user interface application and coupled with a memory unit integrated with a central database.  As Givens teaches in paragraph [0061], and corresponding Fig. 3, data processing system 70 provides the control and communication interface between local device 50 and remote test administration site. 
While Givens shows in Fig. 2A that patient display 50 is “connected” to the administrative personal computer 175, Givens does not explicitly teach of the first and second display screens being connected “directly”.  In a similar field of endeavor, Reddy teaches of a display method where information is presented on two separate displays (see abstract).  As Reddy shows in Fig. 4, two displays are controlled via master module 1 and slave module 2, where both displays operate off a single input signal, thus are “directly” connected to a single computer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the two display systems of Givens to be the two sided display system of Reddy.  One of ordinary skill would have been motivated to have made such modification because as Reddy teaches in paragraph [0006], such two sided displays benefit users in the exchange of information when the users are across from one another.  Givens suggests the use of only local devices in paragraph [0058], where a client device may be connected to an administrator device.
As Givens shows in Fig. 9, the administration (first display screen) and local site (second display screen) are linked at step 220, whereupon tests are transmitted from the administration site to the local site and results transmitted from the local site to the administration site.  However, Givens does not explicitly teach of two switches, located at each spot, utilized to display/hide screen information at the local site, or of the central server processing the display commands.  Ciudad teaches of a method of sharing a screen between a sending user and a receiving user (see abstract).  Ciudad further teaches the following: 
the user interface server, (as Ciudad teaches in paragraph [0029], the sharing of data may be performed by a server), comprising:
an input module, at the processor, being configured to receive an input from the operator.  See paragraph [0004], “a user input requesting that contents from an application program be shared”; and 
a display management module, at the processor, being configured to control the display of information of the audiological test on the first display screen and the second display screen based on the input from the input module.  See Fig. 1, GUI engine 112; 
a first switch configured to control the display of information of the audiological test on the second display screen, the first switch positioned at the first display screen.  As Ciudad teaches in paragraph [0040], and corresponding Fig. 5, a terminate request icon 502 may be selected “to terminate the sent invitation when a sharing session is in progress”, i.e. stop displaying first display data on a second display, and  
a second switch configured to control the display of information of the audiological test on the second display screen, the second switch positioned at the second display screen.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  
whereby upon activation of the first switch, the user interface server displays information relating to operation of the audiological test system on the first display screen and does not display information relating to operation of the audiological test system on the second display screen and upon activation of the second switch, the user interface server displays the information relating to operation of the audiological test system on the second display screen and does not display the information relating to operation of the audiological test system on the first display screen.  See items c. and d. above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.
The examiner would like to further note that the claim limitations do not preclude the interpretation of the server being one of the two devices.
Furthermore, applicant’s limitations directed to displaying/not displaying information of the audiological test would be taught by the modified system in that the audiological test of Givens would be displayed utilizing the screen share method of Ciudad.  Ciudad never limits themselves as to what may be displayed on a screen which is shared and Givens teaches in paragraph [0078] that tests may be presented as web pages.  Therefore, upon the modification of Ciudad in view of Givens, the visual presentation of Ciudad may be shared in the method of Givens, where switches which turn on or off the screen share are taught by Givens as discussed above.

Regarding claim 9, modified Givens teaches the system of claim 8 as described above.  However, as described above, Givens does not explicitly teach of a server controlling the two display screens.  Ciudad teaches the following:
the user interface server facilitates control of the first display screen and the second display screen.  As Ciudad teaches in paragraph [0024], the GUI engine 112 “facilitates” the displaying of local content and sharing of content to be viewed at a remote device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 10, modified Givens teaches the system of claim 8 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
upon activation of the second switch, the information relating to the audiological test system can alternatingly be displayed and not displayed on the second screen.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, toggle icon 610 may be selected to switch from remote content to local content and back to remote content, where the arrow of icon 610 is displaying in an “alternating” fashion to distinguish which display is being viewed, e.g. right for local, left for remote.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 11, modified Givens teaches the system of claim 8 as described above.  Givens in view of Ciudad teaches the following:
the first switch and the second switch are each a conventional mechanical switch.  As Givens teaches in paragraph [0019], user input may be performed via “activating a switch”.  While Ciudad teaches that sharing may be activated via icons, (see Fig. 5), it would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user input of Ciudad to accommodate the switches of Givens.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user in varying the types of devices which may be utilized for performing the hearing test of Givens, such as devices that do not possess touch screens or computer mouse input.  

Regarding claim 12, modified Givens teaches the system of claim 11 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
the first switch and the second switch are an icon displayed on the first display screen and the second display screen respectively.  See Fig. 5, 502, 504.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 13, modified Givens teaches the system of claim 11 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
the first switch and the second switch can be activated by the positioning of a cursor on top of the icon and clicking on it using a mouse, a trackball, or a touchpad.  See paragraph [0048], mouse click. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 14, modified Givens teaches the system of claim 8 as described above.  However, Givens does not explicitly teach of displaying different information on the first and second screen.  Ciudad further teaches the following:
the user interface can display different information on the first display screen and the second display screen to the operator and the patient respectively.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

As per claim 15, Givens teaches the following:
a method for utilizing an audiological test system, (see abstract), comprising a user interface for selectively displaying the information of the audiologic test system to an operator and a patient, the method comprising the steps of:
a. positioning a first display screen to display information of the audiological test to an operator such that the patient cannot view the information displayed thereon.  As Givens shows in Fig. 2B, Test Administration Site 175 has a display and is located remotely from Patient Site 75;  
b. positioning a second display screen to display information of the audiological test to the patient such that the patient can view the information thereon.  See Fig. 2B, Patient Site 75; 
    While Givens shows in Fig. 2A that patient display 50 is “connected” to the administrative personal computer 175, Givens does not explicitly teach of the first and second display screens being connected “directly”.  In a similar field of endeavor, Reddy teaches of a display method where information is presented on two separate displays (see abstract).  Reddy further teaches the following:
directly connecting each of the first display screen and the second display screen to a computerized device configured to control the display of information on each of the first display screen and the second display screen.  As Reddy shows in Fig. 4, two displays are controlled via master module 1 and slave module 2, where both displays operate off a single input signal, thus are “directly” connected to a single computer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the two display systems of Givens to be the two sided display system of Reddy.  One of ordinary skill would have been motivated to have made such modification because as Reddy teaches in paragraph [0006], such two sided displays benefit users in the exchange of information when the users are across from one another.  Givens suggests the use of only local devices in paragraph [0058], where a client device may be connected to an administrator device.


As Givens shows in Fig. 9, the administration (first display screen) and local site (second display screen) are linked at step 220, whereupon tests are transmitted from the administration site to the local site and results transmitted from the local site to the administration site.  However, Givens does not explicitly teach of two switches, located at each spot, utilized to display/hide screen information at the local site.  Ciudad teaches of a method of sharing a screen between a sending user and a receiving user (see abstract).  Ciudad further teaches the following: 
c. activating a first switch allowing the operator not to display information relating to operation of the audiological test system on the second display screen.  As Ciudad teaches in paragraph [0040], and corresponding Fig. 5, a terminate request icon 502 may be selected “to terminate the sent invitation when a sharing session is in progress”, i.e. stop displaying first display data on a second display, and  
d. activating a second switch by the operator to display information relating to operation of the audiological test system on the second display screen.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 16, modified Givens teaches the method of claim 15 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
upon activation of the second switch, the information relating to the audiological test system can alternatingly be displayed and not displayed on the second screen.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, toggle icon 610 may be selected to switch from remote content to local content and back to remote content, where the arrow of icon 610 is displaying in an “alternating” fashion to distinguish which display is being viewed, e.g. right for local, left for remote.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 17, modified Givens teaches the method of claim 15 as described above.  However, Givens does not explicitly teach of displaying different information on the first and second screen.  Ciudad further teaches the following:
different information can be displayed on the first display screen and the second display screen.  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 18, modified Givens teaches the method of claim 15 as described above.  Givens further teaches the following:
the first display screen and the second display screen are placed at a distance so they cannot be viewed simultaneously from a test location used for audiological testing of a patient.  See Fig. 1.

Regarding claim 19, modified Givens teaches the method of claim 15 as described above.  Givens in view of Ciudad further teaches the following:
the operator need not turn off the second display screen next to the patient to ensure the patient does not receive any visual cues relating to the audiological test.  .  As Ciudad teaches in paragraph [0045], and corresponding Fig. 6, the second display shows a similar dialogue box 608, which possesses toggle icon 610, which may be utilized to hide the first display data and display local content.  Therefore, a user of Givens in view of Ciudad may hide first display data at the second display screen.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Regarding claim 20, modified Givens teaches the method of claim 15 as described above.  As described above, Givens does not explicitly teach of switches.  Ciudad further teaches the following:
the first switch and the second switch are an icon displayed on the first display screen and the second display screen respectively.  See Fig. 5, 502, 504.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the hearing test interfaces of Givens with the screen sharing and end sharing controls of Ciudad.  One of ordinary skill would have been motivated to have made such modification because screen sharing of Ciudad would benefit a user of Givens in allowing an administrator of Ciudad to collaborate with a patient to review pertinent information and test results.  Furthermore, as Givens teaches in paragraph [0006], a desire is present for allowing of remotely administered hearing tests between a physician and a patient, where the screen sharing of Ciudad would benefit this scenario.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givens in view of Ciudad as applied to claims 1-6 above, and further in view of Anka (US 2012/0117156).

Regarding claim 7, modified Givens teaches the system of any of claims 1-6 as described above.  While Ciudad teaches of a method of an icon for terminating a sharing session in paragraph [0040], neither Givens nor Ciudad teaches of the first switch accommodating an indicator relating to whether the second display is displaying or not.  In a similar field of endeavor, Anka teaches of a method for sharing display contents (see abstract).  Anka further teaches the following:
the first switch accommodates an indicator for indication of whether the predetermined information relating to operation of the audiological test system is displayed or not displayed on the second display screen.  As Anka shows in Figs. 6 and 7, and corresponding paragraph [0030], a share screen 606 icon is presented, which is utilized to toggle between sharing a screen and pausing said sharing.  The icon indicates the current state through different graphics such as play/pause images.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the screen sharing functionality of Givens in view of Ciudad, with the sharing pause functionality of Anka.  One of ordinary skill would have been motivated to have made such modification because such pausing of sharing content would benefit a user of the modified system in allowing a sending user  to block a remote viewer from seeing potentially unintended material, such as confidential information.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasden et al. (US 2005/0033193), teaches of audiological test administration where a display is rotated towards and away from a patient, similar to the issue addressed by Reddy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175